DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Office Action, filed 05/12/2021, Applicant amended Claims 1, 3, 14, 15. Claims 1-20 are currently pending.

Response to Arguments

Applicant’s arguments, see pages 8-9, filed 08/12/2021, with respect to claim objection(s) and claim rejections under 35 U.S.C § 112(b) have been fully considered and are persuasive in view of the amendment(s).  The respective previous objections and rejections have been withdrawn.  However, new claim rejections under 35 U.S.C § 112(b) are made as detailed below.

Applicant’s arguments, see pages 8, filed 08/12/2021, with respect to claim interpretation under 35 U.S.C. § 112(f) have been fully considered but are not persuasive.  Claim 1 has been amended to recite: “a first valve control device” and “a second valve control device”.  Specifically, with respect applicant’s argument “One having ordinary skill in the art would understand that sufficient structure is recited to perform the recited function.”; Examiner respectfully disagrees.  The limitation “valve control device” does not by itself include sufficient structure for performing the recited function of “controlling the first valve depending on a first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s specification states: “The control devices can comprise wax elements, which are sensitive to the fluid temperature, or electrical components (solenoid valve, electric motor, etc.), which are controlled by a control unit.” (Page 5, lines 8-10); and “The control device 33 can be of any suitable type. It can comprise wax elements or electrical components.” (Page 10 lines 1-2).

Applicant’s arguments, see pages 9-10, filed 08/12/2021, with respect to Claim 1 rejection under 35 U.S.C. § 102 have been fully considered but are not persuasive.  Specifically, regarding “However, as seen in FIGs. 1-3 and 7-9 of Miller and disclosed in Col. 3, lines 26-32, oil is stored in "reservoir 10, from there it passes through conduit 11 to pump 12 and conduit 13 into an engine 14,from the engine [14] back to the inlet port A of the control valve 1 through Thus, conduit 15 is not a supply line, as recited in claim 1, but instead a return line from engine 14 to the oil cooler core 19 and back to reservoir 10….. Thus, Miller fails to disclose ""[a] fluid circuit comprising: a supply line for carrying a fluid from a pump connected to a fluid tank to at least one equipment, the supply line having a portion which is divided into a main line including a heat exchanger, and a by-pass line for by-passing said heat exchanger," as recited by claim 1. Therefore, Miller fails to anticipate claim 1.”; Examiner respectfully disagrees.  Conduit 15, by being part of the oil supply system that supplies oil to the engine, facilitates the flow of oil to the engine, therefore it may reasonably be construed as a “supply” line as-claimed.  Hydraulic systems configured to control fluid flow through a piece of equipment may have their fluid control valves located/arranged spatially upstream or downstream from the equipment.  For example, in Miller, regardless of where a control valve (such a valve simply configured to permit or prevent flow of oil) is located (e.g. either in conduit 13 or conduit 15), a predictable result of permitting or preventing flow of oil through engine 14 is achieved.
Applicant’s arguments with respect to Claims 2-8, 10-11, 13-18 are the same as those presented with respect to Claim 1 and are not persuasive for the reasons presented above.

Applicant’s arguments, see pages 12, filed 08/12/2021, with respect to Claim 9 rejection under 35 U.S.C. § 103 have been fully considered but are not persuasive.  Applicant’s arguments are directed towards whether or not the supporting reference (Gooden) discloses claim limitations other than those for which it was cited.  Miller discloses the claimed supply line as indicated above.

Applicant’s arguments, see pages 12-13, filed 08/12/2021, with respect to Claims  15 and 19-20 rejected under 35 U.S.C. § 103 have been fully considered but are not persuasive.  independently controlled by the control unit 24 (¶0017).  Therefore Taku further teaches: “wherein the fluid return flow to the fluid tank is separately controlled from the respective fluid flows in the main line and in the by-pass line” (¶0017).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first control device for controlling the first valve” and “a second control device for controlling” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s specification states: “The control devices can comprise wax elements, which are sensitive to the fluid temperature, or electrical components (solenoid valve, electric motor, etc.), which are10 controlled by a control unit.” (Page 5, lines 8-10); and “The control device 33 can be of any suitable type. It can comprise wax elements or electrical components.” (Page 10 lines 1-2).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 1, 4, 6, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "first and second control devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim due to amended claim 1.  For the purpose of examination over Claim 6 will be construed as “first and second valve control devices”.
Claim 1 recites: “a first valve control device”, “a second valve control device”, “a first parameter of the fluid” and “a second parameter of the fluid”.
Claim 4 recites: “characterized in that the first and second parameters are one and the same”.  Claim 1 as-written suggests that the parameters are 
Claim 6 recites: “characterized in that the first and second control devices are one and the same.”.  Claim 1 as-written suggests the first and second control devices are separate.  However, Claim 6 suggests that the control devices are the same control device.  As a result claim scope is indefinite.
Claim 7 recites:” characterized in that the first valve and the second valve comprise one and the same body which forms the movable member of one and the same valve device”.  Claim 1 as written suggests the first and second valve are separate (i.e. “first” and “second”).  However, Claim 7 suggests the valves comprise a single valve.  As a result claim scope is indefinite.

Claim 15 recites: “monitoring a first parameter of the fluid and controlling the respective fluid flows in the main line and in the by-pass line according to said first parameter; monitoring a second parameter of the fluid…controlling the fluid return flow…according to said second parameter.”
Claim 17 recites: “characterized in that the first and second parameters are one and the same.” Claim 15 as-written suggests that the parameters are different (i.e. first and second).  However Claim 17 suggests the parameters are the same and thus not different.  As a result claim scope is indefinite.

Appropriate correction and/or clarification is required.

Claims 4, 6, 7, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 15 recite separate “first” and “second” elements as indicated above.  However, dependent claims 4, 6, 7, and 17 recite limitations indicating the “first” and “second” elements are “one and the same”, and therefore not separate elements.  As a result the dependent claims fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate Correction and/or clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Miller (U.S. 2540629).
Miller discloses “Primarily, this invention relates to a method and apparatus for maintaining the oil temperature in the lubricating system of an internal combustion engine within a narrow range, and more particularly to such a system in which the excessive oil pressures prevailing during the initial starting and warm-up period of the engine are eliminated with respect to the cooler.” (Col. 1 lines 0-9).

Regarding Claim 1, Miller teaches:
A fluid circuit (Fig. 9; pressurized engine lubrication circut) comprising: 
- a supply line (15, Conduit 15, by being part of the oil supply system that supplies oil to the engine, facilitates the flow of oil to the engine, therefore it may reasonably be construed as a “supply” line as-claimed.) for carrying a fluid from a pump (12) connected to a fluid tank (10) to at least one equipment (Engine 14), the supply line having a portion which is divided into a main line (items 17-19) including a heat exchanger (19), and a by-pass line (line 23) for by-passing said heat exchanger (19), the main line and the by-pass line being arranged in parallel (the respective lines are in parallel and may be selectively coupled to supply line 15 via control valve 1) and both having an inlet (Bypass inlet port B, bypass outlet port C; Main line inlet port F, Main line outlet port E) and an outlet; 
- a first valve (Fig. 9, “numeral 1 denotes a multi-port thermostatically controlled valve”) for controlling the respective fluid flows in the main line and in the by-pass line, and a first valve control device (“thermostatic coil 4 attached to the inner sleeve 3 through linkage mechanism 5) for controlling the first valve (item 1) depending on a first parameter (Oil Temperature) of the fluid;
 - a pressure regulation circuit (“Fig. 9 is a further modification of the circuit illustrated in Figure 7 embodying the dual oil return system in combination with a pressure relief valve and safety oil circuit.”; Col. 2 lines 46+) for carrying fluid from the supply line towards the fluid tank (10), said pressure regulation circuit comprising a pressure regulation valve (34) for controlling the flow of fluid directed back to the fluid tank (line 36/33 recirculates oil back to tank 10); wherein the pressure regulation circuit comprises: 

- a second recirculation line (outlet J to line 33) branching from the supply line (15) upstream (Fig. 12, oil is recirculated from inlet A upstream of bypass inlet b) from the by-pass line inlet (port B), for carrying fluid from the supply line - towards the fluid tank (10); 
- a second valve (Valve 1 ports H & J) for controlling the respective fluid flows in the first recirculation line (Port H recirculates oil to line 32) and in the second recirculation line (Port J recirculates oil to line 33), and a second valve control device ((“thermostatic coil 4 attached to the inner sleeve 3 through linkage mechanism 5) for controlling the second valve depending on a second parameter (Oil Temperature) of the fluid.

Regarding Claim 2, Miller further teaches: characterized in that at least one of the first and second parameters of the fluid is a fluid temperature (“as the oil temperature starts to rise due to heat absorbed thereby from the engine 14, the temperature responsive element 4 moves the valve sleeve 3…”; Col. 4 lines 1-3.  Element 4 is responsive to oil temperature.).

Regarding Claim 3, Miller further teaches: Characterized in that at least one of the first and second parameters of the fluid is the fluid temperature (Oil Temperature) in the supply line (15), preferably downstream from the by-pass line outlet (Temperature responsive element 4 is located fluidly downstream of Bypass port outlet C in valve 1).

Regarding Claim 4, Miller further teaches: characterized in that the first and second parameters are one and the same (Oil temperature is the parameter sensed by control valve 1).

Regarding Claim 5, Miller further teaches: characterized in that the first and second control devices (element 4) are configured to synchronize the displacements of the first valve and of the second valve (the control valve simultaneously synchronizes opening/closing of the first and second valves, ports, etc.).

Regarding Claim 6, Miller further teaches: characterized in that the first and second control devices are one and the same (Control element 4 of valve 1 is responsible for all valve movements for first and second valves.).

Regarding Claim 7, Miller further teaches: characterized in that the first valve and the second valve comprise one and the same body which forms the movable member of one and the same valve device (First and second valve are formed in/on multi-port thermostatically controlled valve 1).

Regarding Claim 8, Miller further teaches: characterized in that the first valve (Fig. 9, element 1) is arranged upstream from the heat exchanger (Fig. 9, heat exchanger 19 is downstream from valve body 1).

Regarding Claim 10, Miller further teaches: characterized in that the first valve is a three-way valve (Fig. 9, valve 1 is explicitly illustrated as being configured to move between at least three positions, see Fig. 10-12.  However, this is not limiting and a person of ordinary skill in the art would recognize that as the valve translates between 

Regarding Claim 11, Miller further teaches: characterized in that the first valve is a two-way valve (Fig. 9, valve 1 is explicitly illustrated as being configured to move between multiple positions, see Fig. 10-12.  However, this is not limiting and a person of ordinary skill in the art would recognize that as the valve translates between these positions there are instances where ‘intermediate’ per se positions are obtained.  For example, ports B&D may be briefly open simultaneously, ports F & D may be open simultaneously; as the inner sleeve 3 translates based on oil temperature.)arranged in the by-pass line (Fluid bypass line includes valve 1 and required flow through ports B and C).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 2540629) in view of Jirsa (U.S. 2309195).
Regarding Claim 13, Miller teaches all the elements of Claim 1 and further teaches: a fluid tank  (Fig. 9, 10) and a pump (Fig. 9, pump 12) arranged between the fluid tank and a supply line inlet (Pump 12 is between tank 10 and supply line 15).
Miller does not explicitly teach wherein said engine oil lubricating pump 12 is a “constant displacement” pump.  Miller does disclose that the fluid circuit comprises a pressure relief valve 34 configured to open responsive to any “excessive pressures” (Col. 4 lines 71+).
Jirsa discloses “The present invention relates generally to pump and valve assemblies, with particular reference to those used in lubricating systems for internal combustion engines and the like….Lubricating oil pumps are usually of the constant displacement type, such as gear pumps or the like, and are provided with a pressure reservoir or header into which lubricating oil is pumped under pressure and from there distributed to various parts of the engine.  The pressure in the reservoir or header is maintained constant by supplying to the reservoir an excess quantity of oil and providing a relief valve backed by a spring set at a definite pressure.  As the demand for oil from the header fluctuates, the spring-backed valve permits a greater or lesser quantity of oil to escape and thus holding the pressure in the header substantially constant.” (Page 1 lines 1-20).  In other words, Jirsa disclose that “constant displacement” pumps are conventionally used for lubricating oil circuits of internal combustion engines and the like.  Miller discloses a lubricating oil circuit for an internal combustion engine that utilizes a pressure relief valve to maintain oil pressure in the engine circuit constant but to also relieve any instances of excess pressure in the system.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the Constant displacement pump by simple substitution as taught by Jirsa into the teachings of Miller because it does no more than yield predictable results of providing conventional/usual lubrication to an engine since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 14, Miller further teaches: A vehicle (e.g. “aircraft”; Col. 1 line 15+) comprising a fluid system according to claim 13 and an engine (Fig. 9, item 14 “engine”), wherein the fluid is oil (“lubricating oil in the engine”; Col. 1 line 17), the vehicle further comprising at least one equipment such as vehicle equipment (engine is lubricated by the lubricating oil circuit) to be lubricated by the fluid 

Regarding Claim 15, Miller teaches: 
A process (“Primarily, this invention relates to a method and apparatus…”; Col. 1 lines 1-2) for controlling a flow of liquid (“lubricating oil in the engine”; Col. 1 line 17) supplied from a fluid tank (Fig. 9, 10) to at least one equipment (Fig. 9, engine 14), by means of a pump (Fig. 9, item 12) and a supply line (Fig. 9, items 13, 15), the supply line having a portion which is divided into a main line (items 17-19) including a heat exchanger (Fig. 9, item 19), and a by-pass line  (Fig. 9, item 23) for by-passing said heat exchanger, the main line and the by-pass line being arranged in parallel  (the respective lines are in parallel and may be selectively coupled to supply line 15 via control valve 1) and both having an inlet and an outlet (Bypass inlet port B, bypass outlet port C; Main line inlet port F, Main line outlet port E), wherein the method comprises: 
monitoring a first parameter (lubricating oil temperature) of the fluid and controlling the respective fluid flows in the main line and in the by-pass line according to said first parameter (Fig. 9, “numeral 1 denotes a multi-port thermostatically controlled valve” configured to adjust the position of sleeve 3 which controls the lubricating oil flows in both the main line and the bypass line in accordance with the temperature of the lubricating oil; see Figs. 10-12); 
monitoring a second parameter (lubricating oil temperature) of the fluid; 
controlling a fluid return flow directed from the supply line back to the fluid tank depending on a fluid pressure (Fig. 9, responsive to a lubricating oil pressure over a predetermined amount, pressure relief valve 27 opens and recirculates lubricating oil back to oil reservoir 10.  Alternatively or additionally, fluid return flow from the supply line back to the tank is dependent on the pump pressurizing the oil.  Thus while the pump is running/generating pressure, the “return flow” is dependent on a fluid pressure.), 
and controlling the fluid return flow carried back from the supply line from an area  (Fig. 10, responsive to a low lubricating oil temperature, oil flows back to tank 10 from port H which is downstream of by-pass outlet C) located downstream from the by-pass outlet and from an area (Fig. 12, responsive to a high lubricating oil temperature, oil flows back to tank 10 from port J which is upstream of bypass inlet B) located upstream from the by-pass line inlet, according to said second parameter (lubricating oil temperature), wherein the fluid return flow to the fluid tank is separately controlled (Figs. 11-12, depending on position of slide valve return flow is separately controlled from flows of fluid in the main line and bypass line) from the respective flows in the main line and in the by-pass line. 
Miller does not explicitly teach wherein said engine oil lubricating pump 12 is a “constant displacement” pump.  Miller does disclose that the fluid circuit comprises a pressure relief valve 34 configured to open responsive to any “excessive pressures” (Col. 4 lines 71+).
Jirsa discloses “The present invention relates generally to pump and valve assemblies, with particular reference to those used in lubricating systems for internal combustion engines and the like….Lubricating oil pumps are usually of the constant displacement type, such as gear pumps or the like, and are provided with a pressure reservoir or header into which lubricating oil is pumped under pressure and from there distributed to various parts of the engine.  The pressure in the reservoir or header is maintained constant by supplying to the reservoir an excess quantity of oil and providing a relief valve backed by a spring set at a definite pressure.  As the demand for oil from the header fluctuates, the spring-backed valve permits a greater or lesser quantity of oil to escape and thus holding the pressure in the header substantially constant.” (Page 1 lines 1-20).  In other words, Jirsa disclose that “constant displacement” pumps are conventionally used for lubricating oil circuits of internal combustion engines and the like.  Miller discloses a lubricating oil circuit for an internal combustion engine that utilizes a pressure relief valve to maintain oil pressure in the engine circuit constant but to also relieve any instances of excess pressure in the system.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the Constant displacement pump by simple substitution as taught by Jirsa into the teachings of Miller because it does no more than yield predictable results of providing conventional/usual lubrication to an engine since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 16, Miller further teaches: characterized in that at least one of the first and second parameters of the fluid is a fluid temperature (“Lubricating Oil Temperature”) , preferably in the supply line (Fig. 10-12 indicate portions of the supply line within the control valve 1.  Thermostatic coil 4 is attached to the inner sleeve 3 and exposed to the flow of lubricating oil.).

Regarding Claim 17, Miller further teaches: characterized in that the first and second parameters are one and the same (i.e. both parameters are the temperature of the lubricating oil).

Regarding Claim 18, Miller further teaches: characterized in that the step of controlling the respective fluid flows in the main line and in the by-pass line according to the first parameter (lubricating oil temperature), and the step of controlling respective fluid flows carried back from the supply line from an area located downstream from the by-pass line outlet and from an area located upstream from the by-pass line inlet, according to said second parameter (lubricating oil temperature), are synchronously carried out (Fig. 9-12, the process of controlling the lubricating oil temperature within a narrow band, comprises continuously adjusting the position, and accordingly the various fluid flow paths.  The flow paths change synchronously with the lubricating oil temperature and position of the valve sleeve.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 2540629) in view of Gooden (U.S. 4566530).
Regarding Claim 9, Miller teaches all the elements of Claim 1 as indicated above.  Miller teaches that the first valve (Fig. 9, item 1) is arranged upstream from the heat exchanger (19).
Gooden discloses methods and apparatus for controlling the temperature of a fluid within a fluid circuit.  Specifically, Fig. 1-3 illustrate a fluid circuit comprising a fluid tank (11), a fluid pump (12), a supply line (13) divided into a main line including a heat exchanger (cooler 14)  and a by-pass line (15) which permits fluid to by-pass cooler 14.  The circuit includes a flow control valve (Fig. 1-3, items 17/24) configured to open/close various fluid ports based on the axial position of valve element (24) within housing body (17).  Notably, Fig. 2 shows a valve position that results in fluid from supply line 13 flowing ONLY through the heat exchanger (i.e. cooler 14).  Fig. 3 shows a valve position that results in fluid from supply line 13 flowing ONLY through the by-pass line.  The flow control valve is located downstream of both of the heat exchanger outlet and the by-pass outlet.  

“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the first valve (i.e. flow control valve) is arranged downstream from the heat exchanger by “obvious to try” as taught by Gooden into Miller because it does no more than yield predictable results of providing selective control of fluid flow through a heat exchanger or through a heat exchanger bypass path, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Claim 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taku (JPH05231119A) in view of Jirsa (U.S. 2309195).
Regarding Claim 15, Taku teaches: A process (Fig. 4, flowchart for executing temperature control of engine lubricating oil.)) for controlling a flow of liquid (“oil”; ¶0021+) supplied from a fluid tank (Fig. 1 item 9) to at least one equipment (Fig. 1, engine 1), by means of a pump (Fig. 1 pump 11) and a supply line (supply line 10), the supply line having a portion which is divided into a main line (Fig. 1, item 18) including a heat exchanger (Fig. 1 item 19), and a by-pass line  (Fig. 1, item 10 bypasses cooler 19) for by-passing said heat exchanger, the main line and the by-pass line being arranged in parallel  (the respective lines are parallel as illustrated in Fig. 1) and both having an inlet and an outlet (outlets terminate at valve 13, respective inlets are clearly displaced), wherein the method comprises: 
monitoring a first parameter (oil temperature¶0022, S1-S2) of the fluid and controlling the respective fluid flows in the main line and in the by-pass line according to said first parameter (Fig. 4, ¶0022+, responsive to oil temperature measured by sensor 30 the controller adjusts switching valves 13 and 15 in order to adjust the measured temperature towards a target temperature); 
monitoring a second parameter (lubricating oil temperature) of the fluid; 
controlling a fluid return flow directed from the supply line back to the fluid tank depending on a fluid pressure (Fig. 1, pressure relief valves 12, 14, and 16 return oil to oil tank 9.  Each valve is set to open at different predetermined pressures.  See ¶0016, ¶0022+.), 
and controlling the fluid return flow carried back from the supply line from an area  (Fig.1, either from valve 14 or 16) located downstream from the by-pass outlet and from an area (Fig. 1, valve 12) located upstream from the by-pass line inlet, according to said second parameter (Fig. 4, responsive to the oil temperature control flowchart , valves 13 and 15 are selectively switched to control flow through the heat exchanger, heat exchanger bypass, or both.  At the same time pressure relief valves are configured to return oil to the oil tank at their respective predetermined pressure points.  ¶0016 states that the pressure limit of valve 16 is much lower than that of valve 12.  Therefore the control valve 15 regulates the pressure upstream (i.e. at valve 12) of heat exchanger path and bypass path and downstream (i.e. at valves 14 and 16) of heat exchanger path and bypass path and downstream.  Therefore the control of the fluid flow paths back to the tank are dependent on position of valve 15, valve 15 is dependent on oil temperature.), wherein the fluid return flow to the fluid tank is separately controlled from the respective fluid flows in the main line and in the by-pass line (Taku discloses that Valves 13 and 15 may be independently controlled by the control unit 24 (¶0017)..
Taku does not explicitly teach wherein said engine oil lubricating pump 12 is a “constant displacement” pump.  Taku does disclose that the fluid circuit comprises a 
Jirsa discloses “The present invention relates generally to pump and valve assemblies, with particular reference to those used in lubricating systems for internal combustion engines and the like….Lubricating oil pumps are usually of the constant displacement type, such as gear pumps or the like, and are provided with a pressure reservoir or header into which lubricating oil is pumped under pressure and from there distributed to various parts of the engine.  The pressure in the reservoir or header is maintained constant by supplying to the reservoir an excess quantity of oil and providing a relief valve backed by a spring set at a definite pressure.  As the demand for oil from the header fluctuates, the spring-backed valve permits a greater or lesser quantity of oil to escape and thus holding the pressure in the header substantially constant.” (Page 1 lines 1-20).  In other words, Jirsa disclose that “constant displacement” pumps are conventionally used for lubricating oil circuits of internal combustion engines and the like.  Miller discloses a lubricating oil circuit for an internal combustion engine that utilizes a pressure relief valve to maintain oil pressure in the engine circuit constant but to also relieve any instances of excess pressure in the system.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the Constant displacement pump by simple substitution as taught by Jirsa into the teachings of Taku because it does no more than yield predictable results of providing conventional/usual lubrication to an engine since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 19, Taku further teaches: wherein the second parameter is a fluid temperature (oil temperature; see ¶0019, ¶0023), preferably in the supply line (“in passage 29”; ¶0019) and wherein the heat exchanger is a cooler (Fig. 1, “oil cooler 19”), characterized in that, when it is determined, because of the fluid pressure (Fig. 1, relief valves 12, 14, 16 open at different predetermined threshold that part of the fluid has to be carried back to the fluid tank (Fig. 1, item 9), and when said fluid temperature (oil temperature) is below a first predetermined threshold (¶0023-¶0024, responsive to oil temperature being lower than target temperature the oil flows back through pressure relief valve 12), the fluid directed back to the fluid tank is carried from the supply line only from an area (Fig. 1, valve 12) located upstream from the by-pass line inlet.

Regarding Claim 20, Taku further teaches: wherein the second parameter is a fluid temperature (oil temperature; see ¶0019, ¶0023), preferably in the supply line (“in passage 29”; ¶0019) and wherein the heat exchanger is a cooler (Fig. 1, “oil cooler 19”), characterized in that, when it is determined, because of the fluid pressure (Fig. 1, relief valves 12, 14, 16 open at different predetermined threshold pressures; ¶0016-¶0017), that part of the fluid has to be carried back to the fluid tank (Fig. 1, item 9), and when said fluid temperature (oil temperature) is above a second predetermined threshold (¶0023-¶0024, responsive to oil temperature being higher than target temperature the oil flows back through pressure relief valve 16), the fluid directed back to the fluid tank is carried from the supply line only from an area (Fig. 1, valve 16) located downstream from the by-pass line outlet

Conclusion

Indicated Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites: The fluid circuit according to claim 1, characterized in that the pressure regulation valve includes a first passageway for the first recirculation line and a second passageway for the second recirculation line, the pressure regulation valve being movable between a closed position, in which both the first and the second passageways are closed, and an open position, in which both the first and the second passageways are open.
The prior art of record does not explicitly teach or suggest the claimed pressure regulation valve and associated functional limitations relating its position to the first and second passageways.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster et al. (U.S. 7,288,039) discloses a fluid pressure control circuit (2a) comprising a pump (50), supply line (82), first valve (84), second valve (86), third valve (94), heat exchanger (cooler 90), heat exchanger bypass valve (92).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747